Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/21/20.
2.    The instant application is a continuation of 15/606,354, filed 05/26/2017, now U.S. Patent 10,364,462, which is a continuation of 14554741, filed 11 /26/2014 ,now U.S. Patent 9,689,033 which claims priority from provisional application 61909316, filed on 11/26/2013.

Claim status
3.	In the claim listing of 12/21/20 claims 81 and 83-103 are pending in this application and are under prosecution. Claims 81 and 96 are amended. Claims 1-80 and 82 are canceled.  The amendments have been reviewed and entered. No new matter has been introduce by the amendments.

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 81-103 under 35 USC 112(b) has been withdrawn in view of amendments to claims 81 and 96 (Remarks, pg. 5).
5.	The previous rejection of claims 81-103 under 35 USC 103 as being unpatentable over Moysey in view Toseland has been withdrawn in view of amendments to claims 81 and 96  and persuasive arguments made by the applicant that Moysey does not teach resolving and measuring at least two electrical signals during a full translocation cycle of a helicase and Toseland relates to fluorescent 
6.	The previous ODP rejections on the record have been withdrawn in view of electronically filing the terminal disclaimer on 2/10/21 and its acceptance by the office on the same day.

Examiner’s comment
7.	Claims 81 and 83-103 have been renumbered as claims 1-22. The dependent claims are grouped together based on their dependencies.

Conclusion
8.	Claims 81 and 83-103 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634